    Case 6:20-cr-00067-JDK-JDL Document 14 Filed 09/15/20 Page 1 of 1 PageID #: 27

        DATE:        9/15/2020                                  CASE NUMBER 6:20-CR-00067-JDK
    LOCATION:        TYLER, TX
       JUDGE:        K. NICOLE MITCHELL                         UNITED STATES OF AMERICA
   DEP.CLERK:        LISA HARDWICK                              V.
   RPTR/ECRO:        LISA HARDWICK                              TROY DEE SLANKARD
         USPO:       KEITH ELLISON
INTERPRETER:         -----------------------------------         RYAN LOCKER ALLEN GARDNER
  START TIME:        3:12 p.m.
     END TIME:       3:22 p.m.
                                                                       Indictment Unsealed as
                                                                  ☒                           ☐ Interpreter
                                                                       to this defendant
                                         INITIAL APPEARANCE
                                            (via video conference)

☒   Initial Appearance called                              ☒   Initial Appearance held
☒   Dft Appears with counsel                               ☒   Waiver to Proceed by Video
☒   Date of Arrest: 9/11/20                                ☒   Dft’s first appearance
☒   Dft advised of charges                                 ☒   Dft advised of right to counsel
☒   Dft advised of maximum penalties                       ☒   Dft advised of right to remain silent
                                                               The Court found the dft eligible for court appointed
    Dft requested court appointed counsel and was
☒   examined re financial status.                          ☒   counsel and appoints: CJA Attorney Allen Gardner

                                                               Gvt Oral Motion for Continuance of Detention
☒   Gvt Oral Motion for Detention                          ☒   Hearing
☐   Order of Conditions of Release                         ☐   Bond set:
☒   Waiver of Detention                                    ☐   Dft advised of the rights of consular notification
☐   Order of Temporary Detention                           ☐   Detention Hearing set for:
☒   Order of Detention                                     ☐   Arraignment Hearing set for:
☒   Dft remanded to the custody of the US Marshal          ☐   Dft released on conditions of bond
                                              ARRAIGNMENT

☐   Arraignment waived in open court                       ☒   Arraignment held on indictment: All counts
☒   Dft placed under oath                                  ☒   Dft physically/mentally ready
☒   Dft received copy of charges                           ☒   Dft discussed charges with counsel
☒   Charges read                                           ☐   Dft waived reading of charges
☒   No pressure to plead                                   ☒   Dft enters a not guilty plea to all counts
                                                               Pretrial Conference set for 11/9/2020 at1:30 p.m. and
☒   Discovery orders entered                               ☒   Jury Selection and Trial set for 11/16/2020 at 9:00
                                                               a.m. before Judge J. Cam Barker
☒   Dft remanded to the custody of the US Marshal          ☐   Dft released on conditions of bond
